[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-2559

                           UNITED STATES,

                             Appellee,

                                 v.

                          ANTONIO CORTES,

                       Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Mark L. Wolf, U.S. District Judge]


                               Before

                        Selya, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Lynch, Circuit Judge.




     Raymond E. Gillespie on brief for appellant.
     Michael J. Sullivan, United States Attorney, and Michael D.
Ricciuti, Assistant U.S. Attorney, on Motion for Summary
Disposition for appellee.




                          JANUARY 28, 2002
    Per Curiam.         The     government       has    asked for summary

disposition of this appeal pursuant to Local Rule 27(c).                  The

government has shown that Antonio Cortes’s claim of sentencing

factor manipulation, the only issue he raises on appeal, is

without merit.        “[Se]ntencing factor manipulation is a claim

only for the extreme and unusual case.”                  United States v.

Montoya, 62 F.3d 1, 4 (1st Cir.1995).            A defendant cannot make

out a case of undue provocation simply by showing that the idea

originated     with    the    government    or   that    the   conduct    was

encouraged by it, or that the crime was prolonged beyond the

first criminal act, or exceeded in degree or kind what the

defendant had done before.            Id. at 3-4. “What the defendant

needs in order to require a reduction are elements like these

carried to such a degree that the government's conduct must be

viewed as `extraordinary misconduct.’”            Id. at 4.        Cortes fails

to meet the heavy burden necessary to prevail on an assertion of

sentencing factor manipulation.            The scope of the transaction,

150 kilograms of cocaine, never changed during the course of

negotiations    between       the   coconspirators     and   the   undercover

agents.   Nor did the price of $16,000 per kilogram, $3,000 per

kilogram payable on delivery, deviate at any time during the

negotiations.     The only element that changed was the method of
the down payment upon delivery, from cash to the promissory note

on a store Cortes purported to own.    Because Cortes fails to

make a showing of a “extraordinary misconduct,” his sentencing

factor manipulation claim fails.

    The government’s motion for summary disposition is therefore

GRANTED, and the district court’s judgment is AFFIRMED.




                              3